 

 





Exhibit 10.2



PROMISSORY NOTE



Principal

$15,000,000.00

Loan Date

11-5-2015

Maturity

11-6-2017

Loan No Call / Coll

Account

Port #618529

Officer

825

Initials 4061100374  

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.





Borrower:

OFS Capital Corporation, a Delaware corporation

10 South Wacker Drive, Suite 2500

Chicago, IL 60606

 

Lender:

Pacific Western Bank

Los Angeles Real Estate and Construction

1880 Century Park East, Suite #800

Los Angeles, CA 90067







Principal Amount:   $15,000,000.00 Date of Note:   November 5, 2015



PROMISE TO PAY. OFS Capital Corporation, a Delaware corporation ("Borrower"),
promises to pay to Pacific Western Bank ("Lender"), or order, in lawful money of
the United States of America, the principal amount of Fifteen Million & 00/100
Dollars ($15,000,000.00) or so much as may be outstanding in relation to that
certain loan made to Borrower pursuant to that certain Business Loan Agreement,
dated as of the date hereof, between Borrower and Lender (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
together with interest on the unpaid outstanding principal balance of each
advance, calculated as described in the "INTEREST CALCULATION METHOD" paragraph
using an interest rate of 4.750%. Interest shall be calculated from the date of
each advance until repayment of each advance. The interest rate may change under
the terms and conditions of the "INTEREST AFTER DEFAULT" section.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on November 6, 2017. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning November 30, 2015, with all subsequent interest payments
to be due on the last business day of each month after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges. Borrower will pay Lender at Lender's address shown
above or at such other place as Lender may designate in writing.

INTEREST CALCULATION METHOD. Interest on this Note is computed on the basis of a
year consisting of 360 days; that is, by applying the ratio of the interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All interest payable under this Note is computed using this method.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of an Event of Default),
except as otherwise required by law. Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due.
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower's obligation to continue to make payments of accrued unpaid
interest. Rather, early payments will reduce the principal balance due. Borrower
agrees not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Pacific Western Bank, Los
Angeles Real Estate and Construction, 1880 Century Park East, Suite #800, Los
Angeles, CA 90067.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $10.00, whichever is greater.

INTEREST AFTER DEFAULT. Upon the occurrence, and solely during the continuance,
of an Event of Default, the interest rate on this Note shall, if permitted under
applicable law, immediately increase by 5.000 percentage points; provided that
in the case of an Event of Default with respect to the payment of interest, such
increase in the interest rate shall not apply until such payment of interest is
10 days or more late.

LENDER'S RIGHTS. Upon the occurrence, and during the continuance, of an Event of
Default, Lender may, in accordance with the Loan Agreement and the Security
Agreements, declare the entire unpaid principal balance under this Note and all
accrued unpaid interest immediately due, and then, subject to the terms of the
Loan Agreement and the Security Agreements, Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses , whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.

WAIVER OF JURY TRIAL AND JUDICIAL REFERENCE. This Note shall be subject to the
Waiver of Jury Trial and Judicial Reference provisions of the Loan Agreement
which are incorporated herein by this reference.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts.

COLLATERAL. Borrower acknowledges this Note is secured by the Collateral.



   

Loan No. 4061100374

PROMISSORY NOTE

(Continued)

Page 2



LINE OF CREDIT. This Note evidences a revolving line of credit under the Loan
Agreement. Advances under this Note may be requested orally by Borrower or as
provided in this paragraph or the Loan Agreement. All oral requests shall be
confirmed in writing on the day of the request. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. The following person or persons are
authorized to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender's address shown above, written
notice of revocation of such authority: Bilal Rashid, Jeff Cerny, and Eric
Rubenfeld. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower's accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.

INTEGRATION. The parties agree that (a) this Note, together with all of the
Related Documents, represents the final agreement between the parties, and
therefore incorporates all negotiations of the parties hereto (b) there are no
unwritten oral agreements between the parties, and (c) this Agreement may not be
contradicted by evidence of any prior, contemporaneous, or subsequent oral
agreements or understandings of the parties.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note in
accordance with the Loan Agreement, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability solely as a
result of such change. All such parties agree that, except to the extent
otherwise provided in the Loan Agreement, the Security Agreements, or the
Guaranty, Lender may renew or extend (repeatedly and for any length of time)
this loan or release any party or guarantor or collateral; or impair, fail to
realize upon or perfect Lender's security interest in the collateral; and take
any other action deemed necessary by Lender without the consent of or notice to
anyone. All such parties also agree that Lender may modify this loan in
accordance with the Loan Agreement. The obligations under this Note are joint
and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:               OFS CAPITAL CORPORATION, A DELAWARE CORPORATION        
  By:         Bilal Rashid, Chief Executive Officer of OFS Capital Corporation,
a Delaware corporation        

 

 

 

 

[image_009.jpg]





 

